Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jonathan T. Alston appeals the district court’s orders dismissing his Fair Debt Collection Practices Act, Maryland Consumer Debt Collection Act, and state law defamation claims, granting summary judgment for Defendant on his Fair Credit Reporting Act claim, denying his various motions, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Alston v. United Collection Bureau, Inc., No. 8:13-cv-00913-DKC (D.Md. Mar. 4, 2014 & Apr. 23, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.